Per Curiam:
The single complaint here is that the court below erred in striking appellants’ judgment from the record. The judgment was entered upon a warrant of attorney accompanying a cautionary bond given by Edward C. Haley to the plaintiffs, with James Haley as surety. The bond, after reciting the employment of Edward C. Haley by plaintiffs’ firm as a traveling salesman, contains this condition:
“ Now, the condition of the foregoing obligation is such that if the said Edward C. Haley shall and will, whenever he from any cause ceases to be in the employment, or whenever called to do so by the said Bennett, Pennowill & Co., or their executors, administrators, or assigns, during the time that he shall remain and .continue in their employment or service, well and truly account for and deliver up to the said Bennett, Pennewill & Co., their executors, administrators, or assigns, all moneys, books, accounts, goods, chattels, credits, and property which may or should come into his possession, power, custody, or control, by reason or on account of the said work, service, or duty, or otherwise howsoever, then the aforesaid obligation to be void; otherwise to be and remain in full force and virtue.”
The bond bears date the eighth day of September, 1887, and provides for the future only.
The plaintiffs’ attorney, after filing a statement of plaintiffs’ claim under this bond, appeared also for the defendants and confessed judgment, not for the two thousand dollars penalty named in the warrant, but for the sum of $357.84. It appears from the confession of judgment itself, which is part of the record, that the said sum was composed of two items, viz., $186.38, with interest from October 27,1886, and $171.51, with *258interest from September 2,1887. It is possible the defendants did not contemplate, when they signed a warrant of attorney authorizing a confession of judgment against them in the penal sum of two thousand dollars, that the plaintiffs’ attorney would appear for them, the defendants, and proceed to liquidate ' the damages. Such action was not authorized by the warrant of attorney. Moreover, the record shows that the sum for which the judgment was confessed was for debts which arose prior to the date of the bond, and which were not covered by its conditions. It thus appears upon the face of the record that the judgment was confessed without any lawful authority. Under such circumstances, the court below was justified in striking it off.
Judgment affirmed.